                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-cv-05698-KAW
                                   8     A MARIE WILSON,
                                                                                            ORDER GRANTING PLAINTIFF'S
                                   9                    Plaintiff,                          APPLICATION TO PROCEED IN
                                                                                            FORMA PAUPERIS; REPORT AND
                                  10             v.                                         RECOMMENDATION TO DISMISS
                                                                                            CASE; ORDER REASSIGNING CASE
                                  11     TOM-LIU FAMILY INVESTMENTS LLC,                    TO A DISTRICT JUDGE
                                  12                    Defendant.                          Re: Dkt. No. 6
Northern District of California
 United States District Court




                                  13

                                  14          On September 10, 2019, Plaintiff A Marie Wilson filed a “Complaint Request for

                                  15   Injunction” against Defendant Tom-Liu Family Investments LLC. (Compl., Dkt. No. 1.) Plaintiff

                                  16   alleged violations of the Federal Fair Housing Act, asserting that Defendant was trying to evict

                                  17   Plaintiff due to racial discrimination. (See Compl. at 3; Wilson Affidavit ¶ 4, Dkt. No. 3.)

                                  18   Plaintiff also filed an application to proceed in forma pauperis. (IFP App., Dkt. No. 2.)

                                  19          On September 19, 2019, Plaintiff filed a “Request for Dismissal of Injunction,” stating that

                                  20   she “would like to file a motion to dissolve Injunction. Case No. 19-cv-05698 KAW.” (Dkt. No.

                                  21   6.) The dismissal appeared to based on Plaintiff having prevailed in state court on the eviction

                                  22   matter. (Id., Exh. A.) On September 25, 2019, Plaintiff filed a declination to magistrate judge

                                  23   jurisdiction. (Dkt. No. 7.)

                                  24          Accordingly, the Court GRANTS Plaintiff’s application to proceed in forma pauperis, and

                                  25   REASSIGNS the case to a district judge with the recommendation that the case be dismissed.

                                  26   Based on Plaintiff’s September 19, 2019 request for dismissal, it appears Plaintiff is attempting to

                                  27   dismiss the instant case, which she had filed as a “Complaint Request for Injunction.” The

                                  28   September 19, 2019 request dismissal also refers directly to the instant case, in requesting that the
                                   1   injunction be “dissolve[d].” (Dkt. No. 6 at 1.) No injunction was issued, however, and Plaintiff

                                   2   has now prevailed in the unlawful detainer action.

                                   3          Any party may file objections to this report and recommendation with the district judge

                                   4   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                   5   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time

                                   6   may waive the right to appeal the district court’s order. IBEW Local 595 Trust Funds v. ACS

                                   7   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                   8          IT IS SO ORDERED.

                                   9   Dated: October 7, 2019
                                                                                             __________________________________
                                  10                                                         KANDIS A. WESTMORE
                                  11                                                         United States Magistrate Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
